 Case 4:19-cv-13095-SDD-APP ECF No. 1 filed 10/22/19       PageID.1   Page 1 of 5



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

PATRICE SMITH,

                         Plaintiff,               Case No.
v.                                                Hon.


COASTAL PRODUCE DISTRIBUTORS, INC.,
COASTAL CARRIERS, LLC,
S&W TRANSPORT, LLC,
LAWRENCE WEICHEL,
CHERIE WEICHEL, AND
TODD STADWICK,

                         Defendants.
GOLD STAR LAW, P.C.
Maia Johnson Braun (P40533)
Caitlin E. Malhiot (P76606)
Attorney for Plaintiff
2701 Troy Center Dr., Ste. 400
Troy, Michigan 48084
(248) 275-5200
mjohnson@goldstarlaw.com
cmalhiot@goldstarlaw.com

                                  COMPLAINT

      Plaintiff, Patrice Smith, through his attorneys, Gold Star Law, P.C., for his

Complaint states:

                    PARTIES, JURISDICTION AND VENUE

      1.    Plaintiff Patrice Smith (“Smith”) is an individual who resides in

Farmington Hills, Oakland County, Michigan.
 Case 4:19-cv-13095-SDD-APP ECF No. 1 filed 10/22/19       PageID.2   Page 2 of 5



        2.   Defendant Coastal Produce Distributors, Inc. ("Coastal Distributors"),

is a domestic profit corporation with its place of business in Detroit, Wayne

County, Michigan, and which conducts business as “Coastal Produce”.

        3.   Defendant Coastal Carriers, LLC (“Coastal Carriers”) is a domestic

profit corporation with its place of business in Detroit, Wayne County, Michigan,

and which conducts business as “Coastal Produce”.

        4.   Defendant S&W Transport, LLC (“S&W”) is a domestic profit

corporation with its place of business in Detroit, Wayne County, Michigan, and

which conducts business as “Coastal Produce”.

        5.   Defendant Lawrence Weichel (“L. Weichel”) was an owner, decision

maker, president, manager, and resident agent of the Defendant corporations until

2017.

        6.   Defendant, Cherie Weichel ("C. Weichel"), is an owner, decision

maker, president, manager, and resident agent of the Defendant corporations.

        7.   Defendant Todd Stadwick (“Stadwick”) is an owner, decision maker,

and manager of Defendant corporations and manages the day to day operations and

pay policies of Defendant corporations.

        8.   This action arises under the Fair Labor Standards Act of 1938

(“FLSA”) 29 U.S.C. 201, et seq. and jurisdiction of this Court is invoked pursuant

to 28 U.S.C. 1331 and 28 U.S.C. 1367(b).


                                          2
 Case 4:19-cv-13095-SDD-APP ECF No. 1 filed 10/22/19         PageID.3    Page 3 of 5



      9.     Defendants reside within this judicial district and the claims asserted

in the action arose within this district. Venue is proper in this Court pursuant to 28

U.S.C. 1391(b).

                             FACTUAL ALLEGATIONS

      10.    Defendants own and operate a produce distributing company in

Detroit, Michigan.

      11.    Smith was employed by Defendants as a delivery driver from April,

2014 until April 26, 2019.

      12.    Smith’s rate of pay was $13.50 per hour, and he received a pay raise

to $15.00 per hour on or about September, 2018.

      13.    On average, Smith worked 50-55 hours per week.

      14.    Smith was paid his regular rate of pay for all hours worked for

Defendants, and was not paid one and one half times his regular rate of pay for

hours worked over 40 hours in one week.

      15.    Defendants’ conduct violates the FLSA because Defendants were

required to compensate Smith at least 1 ½ times his regular rate of pay for any

hours worked in excess of forty hours per week.

      16.    At no time during his employment with Defendants was Smith exempt

from the overtime provisions of the FLSA.




                                          3
 Case 4:19-cv-13095-SDD-APP ECF No. 1 filed 10/22/19        PageID.4   Page 4 of 5



      17.    All hours worked by Smith, including overtime hours, were worked at

the direction and with the sufferance of Defendants.

      18.    Defendants’ failure to pay overtime was willful, with knowledge, or

with reckless disregard of the statutory overtime requirements.

                     CAUSE OF ACTION
     VIOALTION OF THE FAIR LABOR STANDARDS ACT OF 1938

      19.    Smith incorporates the foregoing allegations of this Complaint as if

fully stated herein.

      20.    Defendants are “employers” within the coverage of the FLSA. 29

U.S.C. 203(d).

      21.    Smith is an “employee” within with coverage of the FLSA. 29 U.S.C.

203(e).

      22.    Defendants are an “enterprise engaged in commerce” as defined by

the FLSA. 29 U.S.C. 203(s).

      23.    Defendants violated the FLSA by failing to pay Smith one and one

half times his regular rate of pay for hours worked in excess of 40 per week. 29

U.S.C. § 207(a); 29 U.S.C. § 203(m).

      24.    An employer who violates the FLSA is liable to the employee for the

difference between the amount paid to the employee and the amount that, but for

the violation, would have been paid, plus an additional equal amount as liquidated

damages and reasonable attorney fees. 29 U.S.C. § 216(b).

                                         4
 Case 4:19-cv-13095-SDD-APP ECF No. 1 filed 10/22/19        PageID.5   Page 5 of 5



      25.   As a direct and proximate cause of Defendants’ violation of the

FLSA, Smith has sustained damages in the form of unpaid wages and overtime

compensation of approximately $10,141.19.

      26.   Smith is also entitled to liquidated damages and his costs and attorney

fees in having to pursue this action against Defendants

      WHEREFORE, Plaintiff, Patrice Smith, respectfully requests that this

Court awards him at least $10,141.19 in actual unpaid wages, an equal amount as

liquidated damages, his reasonable costs and attorney fees, and such other relief as

this Court deems just and equitable.


                                             Respectfully submitted,

                                             GOLD STAR LAW, P.C.

                                               /s/ Maia Johnson Braun
                                             Maia Johnson Braun (P40533)
                                             Attorneys for Plaintiffs
                                             2701 Troy Center Dr., Ste. 400
                                             Troy, Michigan 48084
                                             (248) 275-5200
                                             mjohnson@goldstarlaw.com
Dated: October 22, 2019




                                         5
